Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cameron A. Ubel (77081) on 12/20/2021.

The application has been amended as follows: 

Claim 1 at line 4 read:
“at least one buffer capacitor;”
And is now to read:
“at least one buffer capacitor arranged as a trench capacitor;”

Claim 1 at line 9 read in part:
“series between a first node…”
And is now to read:
“series directly between a first node…”

Claim 8 is cancelled.

“solder balls attached to a bottom level of the circuit board, wherein the solder
balls attach the circuit board to another circuit board or a carrier board,”
And is now to read:“solder balls attached to a bottom level of the circuit board to allow soldering the circuit board onto another circuit board or a carrier board,”


Claim 15 at lines 7-8 read:
“a third semiconductor die including at least one buffer capacitor; and
at least one buffer capacitor;”
And is now to read:
“a third semiconductor die including at least one buffer capacitor arranged as a trench capacitor;”


Claim 15 at line 16 read in part:
“series between a first node…”
And is now to read:
“series directly between a first node…”

Claim 16 is cancelled.

Claim 20 at lines 2-3 read:
“solder balls attached to the second metallization layer, wherein the solder balls

And is now to read:“solder balls attached to the second metallization layer to allow soldering the circuit board onto another circuit board or a carrier board,”

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2021 has been entered.
 Response to Amendment
	The Examiner acknowledges the amending of claims 1, 2, 4, 13-15, 19-21 and the cancellation of claims 10, 11 and 18.
Response to Arguments
	The Examiner agrees that the currently filed amendments, along with the above outlined Examiner’s amendments, differentiate from the art of record.
Allowable Subject Matter
Claims 1-7, 9, 12-15 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 15 outline a laser module which includes a number of dies wherein at least one of the dies is embedded within an intermediate level of the circuit board. The module also includes a buffer capacitor which is arranged as a trench capacitor as well as a particular circuit arrangement for driving an included laser diode. Claim 15 further outlines the particular die the capacitor is located 
The claims are therefore condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/TOD T VAN ROY/Primary Examiner, Art Unit 2828